DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 disclose conversion taking place from the bill validator without involvement of the electronic gaming machine, peripherals, or systems. However, as a bill validator is a peripheral and/or system of gaming machines, it is unclear whether the claim is including the bill validator among the category of peripherals or system. There is no indication or suggestion that the bill validator of the claimed invention is not present inside the electronic gaming machine, therefore involving at least minimally the gaming machine itself, peripherals, or systems. Without exclusionary language, there is uncertainty in the claimed invention.	The Examiner will interpret the bill validator as being considered part of the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 and 10-17 are rejected under 35 U.S.C. 102(a)(1) and (2) as being anticipated by Okada et al (US 2011/0124405).
Re claims 1, 11, and 17, Okada discloses a bill validator comprising:	an inlet for receiving a document associated with a first value defined in a first currency (par. [0651] and fig. 2, bill validator and PTS 1700, [0509] and [0512], fig. 7 illustrating inlet for validator 1022); and	a communication component configured to communicably couple to the 
Re claim 2, Okada discloses the bill validator is configured to report the second value to the electronic gaming machine using the communication component ([0514] and [0651], fig. 3, step S1017).
Re claim 3, Okada discloses the bill validator is configured to receive an exchange rate from a server (fig. 3 illustrates a currency exchange server, step S1017).
Re claim 5, Okada discloses the bill validator is configured to select the second currency based on a location of the casino gaming environment ([0508] and [0509], based on a location in the US but utilizing Japanese currency).
Re claims 10 and 12, Okada discloses the bill validator is configured to validate the document ([0612], the bill validator validates the legitimacy of bills).
Re claims 13 and 15, Okada discloses transmitting the first value upon validating the document ([0683], when a legitimate bill is accepted, the validator outputs a signal based on the amount of the bill).
Re claims 14 and 16, Okada discloses the bill validator is configured to communicate to the electronic gaming machine that the bill validator has received the document and the document is of the second value upon validating the document ([0512] to [0515], after the bill is inserted, PTS 1700 receives currency exchange data, performs currency conversion, and communicates the money amount obtained, wherein the game is executed based on the converted currency, therefore the bill validator has communicated reception of a document and reports a second value after validation and conversion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 101 as being unpatentable over Okada in view of Van Luchene (US 2008/0200253).
Re claim 4, Okada is silent on selecting the second currency based on a tax reporting requirement. Van Luchene teaches a gaming system which allows virtual currency to be converted ([0594]). As disclosed, Van Luchene teaches that when virtual currency is converted, a percentage is taken by the gaming environment as taxes, and tax reporting documents may be printed and filed with a government (also [0594]). Therefore, based on the government, tax reporting requirements determine the currency 

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Okada.
Re claim 18, Okada discloses printing a ticket coded with data such as the credit amount, date and time ([1131]), but does not explicitly disclose that the ticket has a third value defined in the second currency. However, Okada has previously disclosed the conversion of currency after insertion of currency into the machine (see [0512] to [0515] and the rejections above). It would be obvious to allow users to print a ticket having a credit value defined in any currency, including a converted one as discussed by Okada in order to allow users to cash out of the gaming machine in any desired currency.
Re claim 19, Okada discloses the value of the ticket is based on a premium casino service ([1131], the ticket includes a credit amount and an identification number of the slot machine, wherein the ticket printer and slot machine are considered premium casino services as they provide a gaming service and ticket printing service to users).
Re claim 20, Okada discloses the premium casino service being a lottery service ([0566]).

Response to Arguments
Applicant's arguments filed 8/26/2021 have been fully considered but they are not persuasive. Due to the alternative language of the amended claim language, the prior art still is considered to the claim not requiring that the conversion takes place without involvement from all of the listed elements (e.g. without involvement of the electronic gaming machine, peripherals, and systems, emphasis added). Furthermore, the language would still be considered problematic as noted by the rejection under 35 U.S.C. 112(b) above. The bill validator of the claimed invention is part of the gaming machine and therefore, in some way involves the electronic gaming machine, and is also simultaneously a peripheral and part of the system.	While the claim may have intended to read as all-inclusive, or exclude the bill validator itself from the listed categories, the claim language does not clearly define such and therefore is interpreted in the manner described above. Therefore, as Okada discloses a bill validator that performs the functions of the claimed invention while doing all conversion without involvement of the gaming machine aside from being physically connected to it and receiving power, claims 1-20 are rejected by Okada.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Y Kim whose telephone number is (571)270-3215.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KEVIN Y KIM/Primary Examiner, Art Unit 3715